             Case 2:17-cr-00085-RSM Document 210 Filed 02/09/21 Page 1 of 2




 1
                                                        CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                  )
                                                )      NO. CR18-5579RBL
                   Plaintiff,                   )
 9                                              )      ORDER SEALING
            vs.                                 )      DEFENDANT’S EXHIBIT
10                                              )
     ROBERT HAROLD SMITH,                       )
11                                              )
                   Defendant.                   )
12                                              )
13
            Pursuant to CrR 32©(1)(A), Local Rules W.D. Washington, the Defendant’s request that
14
     the Defendant’s exhibit 1 to supplement Defendant’s Motion for Compassionate Release and all
15
     responses and replies in the above-captioned matter be sealed, is hereby GRANTED.
16          DATED this 9th day of February, 2020.
17

18                                              A
                                                RICARDO S. MARTINEZ
19                                              CHIEF UNITED STATES DISTRICT JUDGE

20   Presented by:
     s/Amy I. Muth
21   AMY I. MUTH, WSBA #31862
     Attorney for Defendant
22   Law Office of Amy Muth, PLLC
     1000 Second Ave, Ste 3140
23   Seattle, WA 98101
     (206) 682-3053
24

25
     MOTION TO SEAL                                             LAW OFFICE OF
     PAGE 1 OF 1                                                AMY MUTH, PLLC
                                                          1000 Second Avenue, Suite 3140
     CR17-85RSM                                             Seattle, Washington 9814
                                                                TEL: 206-682-3053
             Case 2:17-cr-00085-RSM Document 210 Filed 02/09/21 Page 2 of 2



                                      CERTIFICATE OF SERVICE
 1
            I hereby certify that on February 9, 2021, I electronically filed the foregoing with the
 2
     Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 3
     counsel of record.
 4

 5                                                s/ Catlin Gibson
                                                  Catlin Gibson, Paralegal
 6                                                Law Office of Amy Muth, PLLC
                                                  1000 Second Avenue, Suite 3140
 7                                                Seattle, WA 98104
                                                  (206) 682-3222
 8                                                catlin@amymuthlaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     CERTIFICATE OF SERVICE                                         LAW OFFICE OF
     CR17-85RSM                                                     AMY MUTH, PLLC
                                                             1000 Second Avenue, Suite 3140
                                                               Seattle, Washington 98104
                                                                   TEL: 206-682-3053
